Case 1:13-cv-22500-CMA Document 87 Entered on FLSD Docket 10/27/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                                                                                   NJC

                              CASE NO.: 13-22500-CIV-ALTONAGA                           Oct 27, 2020
      UNITED STATES OF AMERICA,
                                                                                                         MIAMI
      ex rel. JONATHAN LORD, M.D.,

            Plaintiffs,
                                                                      FILED UNDER SEAL
            v.                                                           PURSUANT TO
                                                                      31 U.S.C. § 3730 (b)(2)
      UNIVERSITY OF MIAMI,

            Defendant.
                                                          /

                              UNITED STATES’ STATUS REPORT

          Pursuant to the Court’s February 4, 2014 Sealed Order, the United States respectfully

  submits this Status Report to the Court. 1

          In its last status report, the Department of Justice (“DOJ” or “government”) advised that it

  was negotiating a settlement agreement with the University of Miami (“UM”) to resolve claims

  under the False Claims Act (“FCA”). The DOJ also advised that UM was negotiating a Corporate

  Integrity Agreement (“CIA”) with the Department of Health and Human Services, Office of

  Inspector General (“HHS-OIG”) to resolve certain administrative claims. Since that time, the

  undersigned DOJ attorneys with primary responsibility for this matter and UM have reached an

  agreement in principle on the terms of an FCA settlement that they are prepared to submit for

  formal approval by appropriate DOJ officials. Likewise, HHS-OIG and UM have reached an

  agreement on the terms of a CIA.


  1
    Because the status report contains information that is subject to a seal pursuant to 31 U.S.C.
  § 3730(b)(2) and information that has not yet been disclosed to the Relators in this matter, the
  United States is filing this status report in camera and is not serving a copy on the Relators.
Case 1:13-cv-22500-CMA Document 87 Entered on FLSD Docket 10/27/2020 Page 2 of 3




         The Relator in Lord was the first-in-time to file FCA claims, and has signed onto the current

  version of the proposed FCA settlement. There are, however, two other sets of relators in related

  cases with claims that overlap with Lord: Chen/Yelen and Wallace. The Chen/Yelen Relators have

  signed onto the current version of the proposed FCA settlement agreement; discussions with

  Wallace are ongoing. The government is scheduled to talk again with Wallace’s counsel at

  4:00PM on October 26, 2020. 2 Once the parties reach a proposed resolution that includes all three

  sets of Relators, the parties will need to attend to finalizing the FCA settlement—including the

  undersigned attorneys obtaining formal approval for the final settlement agreement from the

  appropriate officials within DOJ and the Department of Health & Human Services.                    The

  government is respectful of the Court’s recent order regarding the seal in these matters, and will

  use its best efforts to conclude the discussions with the remaining relator as soon as possible.

         Pursuant to the Court’s September 18, 2020 order, the seal in these cases is scheduled to

  be lifted on November 2. The government wishes to advise the Court that the Lord and Chen/Yelen

  complaints contain allegations relating to former UM president and current Congresswoman

  Donna Shalala who is seeking reelection in the upcoming election on November 3, 2020. Due to

  the proximity of the unsealing date to the election date, we wanted to bring this issue to the court’s

  attention. Congresswoman Shalala is not a party to this action or the proposed settlement with

  UM, and the Department of Justice takes no position as to the timing of the unsealing of the

  complaints in this matter.




  2
    As noted in previous status reports, the settlement negotiations with the Miami-Dade Public
  Health Trust are largely complete. Because of Florida Sunshine laws, however, the Trust cannot
  execute a settlement agreement until after the action is unsealed and a public meeting can be held
  to discuss same.
                                                    2
Case 1:13-cv-22500-CMA Document 87 Entered on FLSD Docket 10/27/2020 Page 3 of 3




  Dated: October 26, 2020            Respectfully Submitted,

                                     JEFFREY BOSSERT CLARK
                                     ACTING ASSISTANT ATTORNEY GENERAL

                                     ARIANA FAJARDO ORSHAN
                                     UNITED STATES ATTORNEY

                                     ____s/ Jessica R. Sievert_____________________
                                     JESSICA R. SIEVERT
                                     Fla. Bar. No. 55839
                                     ASSISTANT UNITED STATES ATTORNEY
                                     99 N.E. 4th Street, Suite 300
                                     Miami, Florida 33132
                                     Tel: 305.961.9335
                                     E-mail: Jessica.Sievert@usdoj.gov

                                     JAMIE ANN YAVELBERG
                                     PATRICIA L. HANOWER
                                     JEFFREY A. MCSORLEY
                                     Attorneys, U.S. Department of Justice
                                     Civil Division
                                     Post Office Box 261
                                     Ben Franklin Station
                                     Washington, D.C. 20044
                                     Tel: (202) 353-1292
                                     E-mail: jeffrey.a.mcsorley@usdoj.gov

                                     Counsel for the United States




                                        3
